Mr. Justice Phillips delivered the opinion of the court: The claimant, Arthur T. Walker, executor of estate of Edward F. Searles, deceased, files this declaration for refund of inheritance taxes claimed to be due him as such executor by reason of an erroneous assessment having been made heretofore, the appraisement and assessment having been made and the mistake discovered; thereafter on the 28th day of December, 1923, an order was made by the county judge of Cook county re-assessing and re-appraising said estate; a certified copy of such proceeding being filed herewith. By reason of such re-assessment and re-appraisement the court found that the claimant was entitled to a refund of inheritance taxes, heretofore paid in the sum of $6,122.38. The Attorney General admits the facts in this case as alleged by the claimant and consents in writing to an award in favor of the claimant in the said sum of $6,122.38 with 3% interest on said sum from December 28,1923. The court therefore awards the claimant said sum of $6,122.38 with interest at the rate of 3% from December 28, 1923.